DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites a second network interface and a second processor without reciting a first network interface and a first processor.
Claim 28 recites the limitation "the pattern information for scheduling" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24-27 are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,7,16, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150327280) in view of Clegg (US 20130337821).
Re claim 1:
Zhang discloses when the terminal device is in a dual-connectivity mode, detecting an internal interference level during simultaneous data transmission and reception through at least one sub-band on a carrier of a first cell and a second cell, the terminal device in the dual-connectivity mode being capable of establishing connections with the first cell and the second cell (Para.[0011]  dual connectivity allows a UE to consume radio resources provided by at least two different 3GPP network nodes (e.g. a master node and a secondary node) and Para.[0023]  IDC interference may result from the simultaneous operation of the first transceiver and the second transceiver and Para.[0030]  at block 226 the UE 210 performs internal measurements and/or an internal assessment to determine the impact of the in-device co-existence interference, and whether the UE 210 can resolve the issue by itself); 
determining a (Para.[0024]  for one or more of the following example scenarios. In scenario A, an IDC interference problem is experienced in the MCG only, which corresponds to a case where the ); and 
reporting the sub-band and the corresponding internal interference level and (Para.[0030]  If the UE 210 cannot resolve the interference by itself, the UE 210 sends an InDeviceCoexIndication message 228 to the MeNB 212. The InDeviceCoexIndication message 228 may include assistance information for frequency-division multiplexing (FDM) and/or TDM and Para.[0033]  For FDM, the affectedCarrierFreqList in the InDeviceCoexlndication message 228 may specify the affected frequencies corresponding to the MCG and/or the SCG).
As shown above, Zhang discloses determining and report interference on carriers when the UE is dual connectivity.  Zhang does not explicitly disclose sub-bands and during simultaneous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sub-bands in order to use a well-known resource allocation unit and that the interference will be during simultaneous transmission and reception because dual connectivity allows a device to simultaneously transmit and receive and that causes interference.
Zhang does not explicitly disclose determining a usage priority according to interference level and reporting the usage priority.
Clegg discloses determining a usage priority according to interference level and reporting the usage priority (Para.[0044] For example, a UE may measure channel and interference information for each band and select or prioritize the bands according to good performance (e.g., a high signal-to -interference plus noise ratio (SINR)). The UE may then transmit the information for each band back to the small cell eNodeB).
Zhang and Clegg are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include determining and reporting a usage priority and interference level as taught by Clegg in order to optimize and coordinate communications (Clegg Para.[0044,0059]).
Re claim 6:
Zhang discloses wherein detecting the internal interference level during simultaneous data transmission and reception in the at least one sub-band on the carrier of the first cell and the second cell comprises: for each of at least one second cell adopting a Carrier Aggregation (CA) configuration, detecting an internal interference level during simultaneous data transmission and reception through the at least one sub-band on the carrier of the first cell and the second cell (Para.[0021]  The dual connectivity shown in FIG. 1 provides inter-node radio resource aggregation (or inter-site carrier aggregation) to improve per-user throughput).
As shown above, Zhang discloses determining and report interference on carriers when the UE is dual connectivity.  Zhang does not explicitly disclose sub-bands and during simultaneous data transmission and reception.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sub-bands in order to use a well-known resource allocation unit and that the interference will be during 
Re claim 7:
Zhang discloses reporting the corresponding internal interference level during simultaneous data transmission and reception through the sub-band and each second cell and (Para.[0030]  If the UE 210 cannot resolve the interference by itself, the UE 210 sends an InDeviceCoexIndication message 228 to the MeNB 212. The InDeviceCoexIndication message 228 may include assistance information for frequency-division multiplexing (FDM) and/or TDM and Para.[0033]  For FDM, the affectedCarrierFreqList in the InDeviceCoexlndication message 228 may specify the affected frequencies corresponding to the MCG and/or the SCG).
Zhang does not explicitly disclose a corresponding usage priority.
Clegg discloses a corresponding usage priority (Para.[0044] For example, a UE may measure channel and interference information for each band and select or prioritize the bands according to good performance (e.g., a high signal-to -interference plus noise ratio (SINR)). The UE may then transmit the information for each band back to the small cell eNodeB).
Zhang and Clegg are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include reporting a usage priority as taught by Clegg in order to optimize and coordinate communications (Clegg Para.[0044,0059]).
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 21:	Claim 21 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 22:	Claim 22 is rejected on the same grounds of rejection set forth in claim 7.

Re claim 23:
Zhang discloses a second network interface configured to, when a terminal device is in a dual-connectivity mode, acquire internal interference level information during simultaneous data reception through at least one sub-band corresponding to a first cell and a second cell and (Para.[0011]  dual connectivity allows a UE to consume radio resources provided by at least two different 3GPP network nodes (e.g. a master node and a secondary node) and Para.[0023]  IDC interference may result from the simultaneous operation of the first transceiver and the second transceiver and Para.[0030]  at block 226 the UE 210 performs internal measurements and/or an internal assessment to determine the impact of the in-device co-existence interference, and whether the UE 210 can resolve the issue by itself), 
which are reported by the terminal device, the terminal device in the dual-connectivity mode being capable of establishing connections with the first cell and the second cell (Para.[0030]  If the UE 210 cannot resolve the interference by itself, the UE 210 sends an InDeviceCoexIndication message 228 to the MeNB 212. The InDeviceCoexIndication message 228 may include assistance information for frequency-division multiplexing (FDM) and/or TDM and Para.[0033]  For FDM, the affectedCarrierFreqList in the InDeviceCoexlndication message 228 may specify the affected frequencies corresponding to the MCG and/or the SCG); and 
a second processor configured to, specify (Fig.2 ref. 230 IDC Response (FDM or TDM solution)).
As shown above, Zhang discloses determining and report interference on carriers when the UE is dual connectivity.  Zhang does not explicitly disclose sub-bands and during 
Zhang does not explicitly disclose acquire a usage priority corresponding to a sub-band and specify a sub-band based on the usage priority corresponding to the sub-band.
Clegg discloses acquire a usage priority corresponding to a sub-band and specify a sub-band based on the usage priority corresponding to the sub-band (Para.[0044] For example, a UE may measure channel and interference information for each band and select or prioritize the bands according to good performance (e.g., a high signal-to -interference plus noise ratio (SINR)). The UE may then transmit the information for each band back to the small cell eNodeB and Fig.3 ref. 204).
Clegg does not explicitly disclose a sub-band.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sub-bands in order to use a well-known resource allocation unit.
Zhang and Clegg are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include acquire a usage priority and specify a sub-band based on the usage priority as taught by Clegg in order to optimize and coordinate communications (Clegg Para.[0044,0059]).
Re claim 24:
Zhang discloses wherein the second network interface is configured to: send the received internal interference level information during simultaneous data reception through the (Fig.5B ref. 524 and Para.[0044]  For example, in the method 520 shown in FIG. 5B, the MeNB receives 522 an IDC indication message from the UE including a first HARQ bitmap pattern and a second HARQ bitmap pattern. The MeNB forwards 524 the IDC indication message to the SeNB – where Clegg discloses a usage priority as shown in claim 23).
Re claim 25:
Zhang does not explicitly disclose wherein the second processor is configured to select a target sub-band for the terminal device based on the usage priority corresponding to the sub-band and specify the target sub-band to the terminal device.
Clegg discloses wherein the second processor is configured to select a target sub-band for the terminal device based on the usage priority corresponding to the sub-band and specify the target sub-band to the terminal device (Para.[0044] For example, a UE may measure channel and interference information for each band and select or prioritize the bands according to good performance (e.g., a high signal-to -interference plus noise ratio (SINR)). The UE may then transmit the information for each band back to the small cell eNodeB and Fig.3 ref. 304 Instruct the UE to communicate over the unlicensed band having the highest priority utilizing the LTE protocol according to the optimized parameters).
Clegg does not explicitly disclose a sub-band.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sub-bands in order to use a well-known resource allocation unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include specify a sub-band based on the usage priority as taught by Clegg in order to optimize and coordinate communications (Clegg Para.[0044,0059]).
Re claim 26:
Zhang discloses wherein the second network interface is configured to receives an internal interference level corresponding to each second cell in a Carrier Aggregation (CA) mode and a corresponding usage priority from the terminal device (Para.[0021]  The dual connectivity shown in FIG. 1 provides inter-node radio resource aggregation (or inter-site carrier aggregation) to improve per-user throughput – where as shown above Clegg discloses a corresponding usage priority).
Re claim 27:
Zhang discloses wherein the second network interface is configured to acquire pattern information for scheduling of at least one second cell in the CA mode from the second network device (Fig.5B ref. 528 and Para.[0015]  HARQ bitmap (IDC-SubframePattern) depends on the duplex and uplink/downlink (UL/DL) configuration in case of time-division duplexing (TDD), and is also related to SFN timing).
Zhang does not explicitly disclose for scheduling.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adjusted parameters received in resource to the received interference information will be used for scheduling in order to minimize interference.


Re claim 28:

Clegg discloses wherein the second processor is configured to select the target sub-band for the terminal device based on: the pattern information for scheduling of the at least one second cell; the internal interference level, identified by the terminal device, between each second cell in the at least one second cell and the first cell; and the corresponding usage priority (Para.[0044] For example, a UE may measure channel and interference information for each band and select or prioritize the bands according to good performance (e.g., a high signal-to -interference plus noise ratio (SINR)). The UE may then transmit the information for each band back to the small cell eNodeB and Fig.3 ref. 304 Instruct the UE to communicate over the unlicensed band having the highest priority utilizing the LTE protocol according to the optimized parameters and Para.[0046]  Also, having knowledge of multiple networks operating in the unlicensed band, the small cell eNodeB may coordinate communications among them using TDD and/or FDD techniques).
Clegg does not explicitly disclose a sub-band.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sub-bands in order to use a well-known resource allocation unit.
Zhang and Clegg are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include specify a sub-band based on the usage (Clegg Para.[0044,0059]).

Claims 2,5,17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Clegg as applied to claims 1 and 16 above, and further in view of Park (US 20180124687).
Re claim 2:
As discussed above, Zhang in view of Clegg meets all the limitations of the parent claim.
Zhang does not explicitly disclose representing each sub-band in a carrier spectrum of the first cell in form of a center frequency point and a bandwidth.
Park discloses representing each sub-band in a carrier spectrum of the first cell in form of a center frequency point and a bandwidth (Para.[0090]  When setting the band, the base station may inform the terminal of the location and the range of the band (e.g., start, size or center frequency and bandwidth, and the like) by the multiple of the basic unit (e.g., RB or sub-band)).
Zhang and Park are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include representing a sub-band as a center frequency and bandwidth as taught by Park in order to efficiently, flexibly, and dynamically support a bandwidth change (Park Para.[0002]).
Re claim 5:
As discussed above, Zhang in view of Clegg meets all the limitations of the parent claim.
Zhang does not explicitly disclose representing each sub-band in the carrier spectrum of the first cell in form of a frequency point starting position and the bandwidth.
Park discloses representing each sub-band in the carrier spectrum of the first cell in form of a frequency point starting position and the bandwidth (Para.[0090]  When setting the band, the base station may inform the terminal of the location and the range of the band (e.g., start, size or center frequency and bandwidth, and the like) by the multiple of the basic unit (e.g., RB or sub-band)).
Zhang and Park are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include representing a sub-band as a starting position and bandwidth as taught by Park in order to efficiently, flexibly, and dynamically support a bandwidth change (Park Para.[0002]).
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 5.

Claims 3,4,18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Clegg as applied to claims 1 and 16 above, and further in view of Wu (US 20190327057).
Re claim 3:
As discussed above, Zhang in view of Clegg meets all the limitations of the parent claim.
Zhang does not explicitly disclose representing each sub-band in the carrier spectrum of the first cell according to a sub-band index identifier.
Wu discloses representing each sub-band in the carrier spectrum of the first cell according to a sub-band index identifier (Para.[0124] In this case, the base station may indicate an index value and a subband identifier (used to indicate the subband 1 or the subband 2) to the terminal, so that the terminal can determine an actual frequency domain resource size based on the index value and the subband identifier).
Zhang and Wu are analogous because they both pertain to data communications.
(Wu Para.[0125]).
Re claim 4:
As discussed above, Zhang in view of Clegg meets all the limitations of the parent claim.
Zhang does not explicitly disclose dividing the carrier spectrum of the first cell to obtain at least one spectrum block; and setting an index identifier for each spectrum block based on a frequency corresponding to the at least one spectrum block.
Wu discloses dividing the carrier spectrum of the first cell to obtain at least one spectrum block; and setting an index identifier for each spectrum block based on a frequency corresponding to the at least one spectrum block (Para.[0124]  The base station predefines some sizes of frequency domain resource units, and allocates index values that are in a one-to-one correspondence with the sizes of the frequency domain resource units to the sizes of the frequency domain resource units, and the base station indicates the index values to the terminal. In this case, the base station may indicate an index value and a subband identifier (used to indicate the subband 1 or the subband 2) to the terminal, so that the terminal can determine an actual frequency domain resource size based on the index value and the subband identifier).
Zhang and Wu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include a sub-band index identifier as taught by Wu in order to provide flexibility in the communication system and improve performance (Wu Para.[0125]).
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 19:	Claim 19 is rejected on the same grounds of rejection set forth in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471